Citation Nr: 0620127	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  99-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected pylorospasm.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1965 to November 
1967 and from October 1974 to August 1975.

This appeal arises from a September 1999 rating decision of 
the Detroit, Michigan Regional Office (RO).

By decision of the Board in September 2005, entitlement to a 
10 percent rating for the service connected pylorospasm was 
granted.  The veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  This case is 
once again before the Board pursuant to an April 2006 order 
of the Court wherein the Board's September 2005 decision was 
partially vacated as only that part of the September 2005 
decision that denied entitlement to a rating in excess of 10 
percent for pylorospasm was vacated.  The appeal was remanded 
to the Board for readjudication pursuant to the provisions of 
the April 2006 joint remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that VA has erred by failing to grant a 
rating in excess of 10 percent for the service connected 
pylorospasm.

This case was remanded to the Board pursuant to an April 2006 
joint motion submitted by the parties.  It was noted in the 
joint remand that the veteran's claims folder was not 
available for review at the time of the most recent VA 
examination in December 2003.  VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board's consideration of factors which are 
wholly outside the rating criteria provided by the regulation 
is error as a matter of law (See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).  In this case, the medical record relative 
to the issue at bar is inadequate to evaluate the veteran's 
claim for a higher evaluation due to the fact that a number 
of the applicable rating criteria are lacking coupled with 
the fact that the last VA examination was essentially flawed.  
Accordingly, the veteran should be afforded another VA rating 
examination.    

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this regard, all current 
outpatient treatment records from the Ann Arbor VA medical 
center, as referenced by the veteran, must be obtained.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide information regarding all health 
care treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current records 
from the Ann Arbor VA medical center.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of the service 
connected pylorospasm.  The claims folder 
must be made available to the examiner 
prior to the examination.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
In general, the examiner should record 
all complaints and clinical 
manifestations referable to the service 
connected pylorospasm.  In particular, 
the examiner should indicate the number 
and severity of symptomatic episodes each 
year; whether there is evidence of 
intercurrent episodes of abdominal pain 
at least twice a month that are partially 
or completely relieved by therapy and 
transient episodes of vomiting or melena; 
whether there is evidence of definite 
impairment of health; or whether there is 
evidence of totally incapacitating 
pronounced disability with periodic or 
continuous pain which is unrelieved by 
standard therapy, periodic vomiting, 
recurring melena or hematemesis, and 
weight loss.  Each of these criteria must 
be addressed by the examiner.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



